Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a backlight module, comprising an optical plate, comprising:
a bottom surface opposite to a light-emitting surface
a side surface connected between the emitting and bottom
a light source facing to the bottom surface or the side surface of the optical plate; 
and at least one optical film disposed above the light-emitting surface comprising a main body: a first surface; a second surface opposite to the first surface; and at least one end surface connected between the first surface and the second surface; and at least one refractive part disposed on the end surface
the refractive part comprises a plurality of microstructures and a substrate, the substrate is adhered to the end surface, and the microstructures are distributed in the substrate.

As for claim 17, the prior art fails to teach or disclose backlight module, comprising:
a frame with a back plate; and a lateral wall surrounding the back plate; 
an optical plate with a side surface connected between a light-emitting surface and the bottom surface; 
a light source facing to the bottom surface or the side surface of the optical plate
at least one optical film disposed above the light-emitting surface with a main body, comprising: a first surface; a second surface opposite to the first surface; and at least one end surface connected between the first surface and the second surface; and at least one refractive part disposed on the end surface; 
an inner surface of the lateral wall comprises a first area and a second area, the first area is corresponding to the optical film, the second area is corresponding to the optical plate, and a surface roughness of the first area is greater than a surface roughness of the second area.

As for claim 19, the prior art fails to teach or disclose backlight module, comprising:
a frame with a back plate; and a lateral wall surrounding the back plate; 
an optical plate with a side surface connected between a light-emitting surface and the bottom surface; 
a light source facing to the bottom surface or the side surface of the optical plate
at least one optical film disposed above the light-emitting surface with a main body, comprising: a first surface; a second surface opposite to the first surface; and at least one end surface connected between the first surface and the second surface; and at least one refractive part disposed on the end surface
an inner surface of the lateral wall comprises a first area and a second area, the first area is corresponding to the optical film, the second area is corresponding to the optical plate, and a reflectivity of the first area is smaller than a reflectivity of the second area.

The closest prior art was Chen US 2009/0051852. Chen discloses a backlight with a light guide plate that has a plurality of light modifying members that are situated along an edge of an optical film/light-guide plate (see 430a, 440, and plate 410 Figure 4); however, the scope of Chen’s invention differs from that of the instant invention since Chen shows the refraction part with an adhesive and beads being located on an end of a light guide plate rather than being on an optical film located above the light guide plate. Therefore, Chen fails to further teach the optical film comprising at least one refractive part disposed on the end surface that comprises a plurality of microstructures and a substrate, the substrate is adhered to the end surface, and the microstructures are distributed in the substrate (claim 1), a lateral wall surrounding the back plate and at least one refractive part disposed on the end surface; wherein an inner surface of the lateral wall comprises a first area and a second area, the first area is corresponding to the optical film, the second area is corresponding to the optical plate, and a surface roughness of the first area is greater than a surface roughness of the second area (claim 18), and fails to teach a lateral wall surrounding the back plate; an optical plate, comprising: at least one refractive part disposed on the end surface; wherein an inner surface of the lateral wall comprises a first area and a second area, the first area is corresponding to the optical film, the second area is corresponding to the optical plate, and a surface roughness of the first area is greater than a surface roughness of the second area (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN ‘743, ASATANI ‘893, and NONAKA ‘252 are cited for being similar to the instant invention by having light guiding and/or optical sheet layers that utilize refractive members having microstructures dispersed within an adhesive/resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875